Citation Nr: 1729399	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include chronic obstructive pulmonary disorder (COPD) and chronic bronchitis.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for manic depression. 

5.  Entitlement to service connection for lower back pain.

6.  Entitlement to service connection for upper back pain. 

7.  Entitlement to service connection for chronic headaches.

8.  Entitlement to service connection for bilateral leg cramps.  

9.  Entitlement to an effective date earlier than March 13, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

10.  Entitlement to an effective date earlier than March 13, 2008, for the grant of a total disability rating based upon individual unemployability (TDIU).

11.  Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1973 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was remanded for further development in June 2016.  

The Veteran was afforded a travel board hearing before the undersigned Veterans' Law Judge in March 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a respiratory and a left knee disability, an effective date earlier than March 13, 2008 for the grant of TDIU and entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the June 2016 hearing, the Veteran withdrew from appellate consideration the issues of entitlement to service connection for a right knee disability, headaches, a low back disability, an upper back disability, bilateral leg cramps, and manic depression.  

2.  The RO received the Veteran's claim for service connection for manic depressive disorder on September 6, 2006.  She perfected an appeal to that decision.  

3.  The Veteran's claim for an acquired psychiatric disability has been pending since September 6, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to service connection for a right knee disability, headaches, a low back disability, an upper back disability, bilateral leg cramps, and manic depression have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

2.  The criteria for an effective date of September 6, 2006 for the grant of service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

WITHDRAWN CLAIMS 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During his June 2016 hearing, the Veteran withdrew the claims of entitlement to service connection for a right knee disability, headaches, a low back disability, an upper back disability, bilateral leg cramps, and manic depression.  The Board finds that her statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for a right knee disability, headaches, a low back disability, an upper back disability, bilateral leg cramps, and manic depression are dismissed.

EFFECTIVE DATES 

The Veteran appeals the denial of an effective date earlier than March 13, 2008, for the grant of service connection for PTSD with major depressive disorder.  Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

After review of the record, the Board finds in favor of the claim.  To that end, on March 13, 2008, the RO received what the Veteran classified as a "new claim" for service connection for PTSD based on military sexual trauma.  Service connection for PTSD with major depressive disorder was granted by the RO in February 2013.  The Veteran was assigned an effective date of March 13, 2008 as the RO found that this was the date the original claim for this condition was received.  

The Board notes, however, that on September 6, 2006 the RO received the Veteran's claim for service connection for manic depression.  At that time, she discussed her 1978 diagnosis of manic depression and her attempted suicide during service.  In a November 2007 rating decision, service connection for manic depression with panic attacks was denied.  The RO determined that the condition was neither incurred in nor caused by service.  The Veteran submitted a notice of disagreement with the decision in December 2007.  A Statement of the Case was issued in August 2008 and the RO received the Veteran's VA Form 9 Substantive Appeal in October 2008.  Hence, the Veteran perfected an appeal to the November 2007 rating decision which denied service connection for manic depression.  

Although the Veteran originally sought service connection for manic depression (which she later claimed was meant to be major depression) when she filed her claim in September 2006, her claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board finds that the Veteran's September 6, 2006 claim for service connection for manic depression also encompassed service connection for all other diagnosed acquired psychiatric disabilities to include PTSD.  Thus, September 6, 2006 represents the earliest date of claim for an acquired psychiatric disorder, when applying Clemons, 23 Vet. App. 1, for the purpose of determining the effective date for the grant of service connection for an acquired psychiatric disability to include PTSD.  

However, the mere fact that there was a prior claim does not mean that the effective date necessarily reverts to the date of claim.  As noted above, generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110.  In this case, the controlling portion of the statute is the concept of "facts found."  Therefore, an acquired psychiatric disorder must have been shown as of September 6, 2006, for the Veteran to receive such effective date.

Medical records in July 2004 note that the Veteran may be depressed.  In an undated treatment record diagnosing chronic PTSD, it was shown that the Veteran had been evaluated by a physician a few times for PTSD as early as September 2007.  In a statement dated in December 2007, the Veteran reported that she had been diagnosed with PTSD and MST.  The Board also notes that in March 2008 it was documented that the Veteran had been treated for several years by her physician with Zoloft.  In reviewing the evidence of record and in resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that the Veteran had an acquired psychiatric disability as of September 6, 2006 when she filed her claim for service connection.  Accordingly, the Board finds that an effective date of September 6, 2006 is warranted for the grant of service connection for an acquired psychiatric disability which includes PTSD and major depressive disorder.  

The Board also points out that the Veteran was granted service connection for her psychiatric disorder in February 2013 in part due to the addition of service records which verified her in service stressors.  In the Veteran's claim for service connection for manic depression that was received by the RO on September 6, 2006, the Veteran discussed her 1978 diagnosis of manic depression and her attempted suicide during service.  In a December 2012 report of contact, however, the Veteran was contacted by the RO regarding her attempted suicide in 1978 while in service.  It was noted that a review of record disclosed that there was never an attempt to locate these records.  

Service records which existed but were not associated with the Veteran's file when she was denied service connection for manic depression in November 2007 were a factor in the grant of service connection for PTSD with major depressive disorder in February 2013.  The Veteran's claim for service connection for PTSD was granted because the newly associated service records verified her stressor which in turn led to the grant of benefits.  Thus, the Board finds that the newly submitted service records fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's claim is considered pending since the time of her original claim for service connection on September 6, 2006.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008) (noting that where relevant existing service department records are added to the record after issuance of a previous decision the original claim should be reconsidered).

In sum, the evidence supports an effective date of September 6, 2006 for the grant of service connection for PTSD with major depressive disorder.  Accordingly, the claim is granted.  


ORDER

The claim of entitlement to service connection for a right knee disability is dismissed.  

The claim of entitlement to service connection for manic depression is dismissed.  

The claim of entitlement to service connection for lower back pain is dismissed.  

The claim of entitlement to service connection for upper back pain is dismissed. 

The claim of entitlement to service connection for chronic headaches is dismissed.  

The claim of entitlement to service connection for bilateral leg cramps is dismissed.  

Entitlement to an effective date of September 6, 2006 for the grant of service connection for PTSD is granted. 






REMAND

The Veteran appeals the denial of service connection for a respiratory and a left knee disability.  The Veteran has reported having chronic cough and bronchitis during service which has continued since service.  She also claims that she injured her left knee during service in an automobile accident and received treatment for the knee.  She asserts that while she reinjured her left knee in a work related fall after service, she had a previous knee injury.  

Service treatment records show complaints of coughs to include a showing of recurrent coughing spasms in August 1979 and complaints in February 1988.  Right lower lobe pneumonia was assessed in February 1988.  Clinical evaluation during the February 1988 separation examination disclosed a finding of abnormal lower extremities.  Bilateral retropatellar crepitus was noted.  At that time, the Veteran reported a history of trick or locked knee and chronic cough.  

Post service treatment records show that in November 2003, Dr. L found that the acute nature of the Veteran's fractured medial femoral condyle was certainly related to her on the job injury.  He noted, however, that she had some underlying osteonecrosis ongoing but the surface area was intact until the injury.  

In January 2009, private physician, Dr. T opined that the Veteran's current COPD was more likely than not a result of the chronic cough, bronchitis episodes and pneumonias that she experienced in service.  He noted that, based on her history, there were no other known risk factors which may have precipitated her COPD.  The record shows, however, that the Veteran has an extensive history of smoking.  The Board notes that Dr. T does not discuss this history in his opinion.  For this reason, the Board finds that another opinion on this matter should be obtained.  

The Veteran has not been afforded a VA examination in relation to her claims.  
Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the lay statements of record, service treatment records and post service treatment records, the Board finds that a VA compensation examination(s) is needed for proper adjudication of the above claims.  

Additionally, the Veteran appeals the denial of an effective date earlier than March 13, 2008, for the grant of a total disability rating based upon individual unemployability.  As shown above, the Veteran has been granted an effective date of September 6, 2006 for the award of service connection for PTSD with major depressive disorder.  The Board notes, however, that a disability evaluation for PTSD with major depressive disorder has not been assigned by the AOJ for the period of September 6, 2006 to March 13, 2008.  As the issue of entitlement to an effective date prior to March 13, 2008 for the award of TDIU is intertwined with the evaluation assigned for PTSD with major depressive disorder prior to March 13, 2008, the Board must remand this issue so that the RO may first assign an evaluation for the Veteran's PTSD with major depressive disorder during this time.  See 38 C.F.R. § 4.16.  The claim for an earlier effective date for TDIU should be readjudicated only after the AOJ assigns a disability rating for the Veteran's PTSD with major depressive disorder for the period from September 6, 2006 to March 13, 2008.  

Lastly, in an April 2014 rating decision, special monthly compensation based on aid and attendance was denied.  The Veteran expressed disagreement with the denial of benefits in March 2015.  The Veteran, however, has not been issued a Statement of the Case (SOC) on this matter.  As such, a remand is necessary for the issuance of a SOC and to give her an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue the Veteran and her representative a Statement of the Case (SOC) on the issue of entitlement to special monthly compensation based on aid and attendance.  The Veteran should be advised that, for the Board to have jurisdiction in the matter, she must file a timely substantive appeal responding to the SOC.  Should the Veteran or her representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. The AOJ must implement the Board's award of an effective date of September 6, 2006, for the grant of service connection for PTSD with major depressive disorder.  The AOJ should then assign a disability rating for the Veteran's service-connected PTSD with major depressive disorder for the period from September 6, 2006 to March 13, 2008. 

3. Thereafter, the AOJ must readjudicate the issue of entitlement to an effective date prior to March 13, 2008, for the award of a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the appropriate time period for response.

4. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his disabilities.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  All attempts to procure such records should be documented in the file.  

5. Schedule the Veteran for a VA examination to address the nature and etiology of any current respiratory disorders.  The examiner must be provided access to the appellant's VBMS file.  As to each and every respiratory disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include the in service complaints of chronic cough.  A complete, well-reasoned rationale must be provided for any opinion offered.  In doing so, the examiner must address the January 2009 opinion of Dr. T.  The examiner must also reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  

6. Schedule the Veteran for a VA examination to address the nature and etiology of any current left knee disorders.  The examiner must be provided access to the appellant's VBMS file.  As to each and every left knee disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses to include discussion of the 2003 work related injury, lay statements and testimony of the Veteran.

7.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


